Citation Nr: 1609957	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for status post right knee lateral meniscus tear, prior to October 2, 2014. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to May 1997, from July 1999 to September 2007, and from February 2010 to December 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). The hearing transcript has been associated with the electronic (i.e., paperless) claims file, so it is of record. 

In September 2013, the Board remanded the claims for additional development and adjudicative action. The case was returned to the Board for further appellate review. 

In a June 2015 decision, the Board denied service connection for hearing loss, and a compensable disability evaluation for status post right knee lateral meniscus tear prior to October 2, 2014. The Board then granted a 10 percent disability evaluation for status post right knee lateral meniscus tear from October 2, 2014, and a separate 10 percent rating for degenerative joint disease (arthritis) of the right knee from October 2, 2014. 

The issues of entitlement to an initial compensable rating prior to December 23, 2010, and 20 percent from November 26, 2013, for urethral stricture, and entitlement to service connection for a disorder of the upper extremities, also on appeal were remanded to the RO by the Board in June 2015, but those issues have not been developed and are not ripe for consideration by the Board at this time. 

The Veteran appealed that part of the June 2015 Board decision that denied a compensable disability evaluation for status post right knee lateral meniscus tear prior to October 2, 2014. In a December 2015 Order, the Court vacated that part only of the decision denying a compensable disability evaluation for status post right knee lateral meniscus tear prior to October 2, 2014, and then remanded the claim for further development consistent with instruction in a November 2015 Joint Motion for Partial Remand. 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

FINDING OF FACT

Prior to October 2, 2014, the status post right knee lateral meniscus tear is manifested by subjective complaints of pain reported on examination. 

CONCLUSION OF LAW

Prior to October 2, 2014, the criteria are met for a10 percent rating, but no higher for status post right knee lateral meniscus tear. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 55260 (2014). 4.71a, Diagnostic Code (DC) 5257 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The claim on appeal is being granted, so there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

II. An Increased Evaluation 

The Board must mention that in the November 2015 Joint Motion for Partial Remand, the parties determined that in its June 2015 decision, denying a compensable disability evaluation for status post right knee lateral meniscus tear prior to October 2, 2014, the Board did not adequately address 38 C.F.R. § 4.59 regarding functional impairment in light of the findings held in Burton v. Shinseki, 25 Vet. App. 1 (2011). The Board will address the issues raised by the parties.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule). The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

The Court has held that VA must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function. Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59. See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases involving arthritis). Functional loss due to pain is rated at the same level as functional loss where motion is impeded. See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint. 38 C.F.R. § 4.59 (2015). The Court in Burton v. Shinseki,  expressly determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 25 Vet. App. 1, 4-5 (2014). 

III. Status Post Right Knee Lateral Meniscus Tear Prior to October 2, 2014

The Veteran's service-connected right knee disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5257. Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe. 

The Veteran is in receipt of a separate disability evaluation for degenerative joint disease of the right knee under Diagnostic Code 5003. 

At a July 2008 VA medical examination the Veteran reported a history of an injury to his right knee while jumping off of a Humvee during his military service in October 2006.A partial tear in the lateral meniscus had been reported in April 2007. The Veteran denied having any flare-ups associated with his right knee. He also denied a history of weakness, paralysis, paresthesias, and numbness associated with the right knee. 

The physical examination revealed a normal gait normal. There was no evidence of joint swelling, effusion, tenderness, laxity, ankylosis, or the presence of a joint prosthesis. There were no objective joint abnormalities or evidence of inflammatory arthritis. Range of motion testing showed that right knee flexion was to 140 degrees and extension was to 0 degrees with no pain on motion. The examiner noted no increase in loss of range of motion due to pain, weakness, fatigue, or lack of endurance. The VA examiner reported the Veteran had no disability or loss of function of the right knee.

At a November 2013 VA medical examination of the joints, the Veteran reported that he had flare-ups associated with his service-connected right knee disability. It was stated that he was unable to climb stairs, carry books, and that driving "hurt when it was bad" and it was hard to drive distances.

On physical examination there was no evidence of tenderness or pain to palpation of the joint line or soft tissues of the right knee. Anterior instability, posterior instability, and medial-lateral instability were all normal for the right knee. There was no evidence or history of recurrent patellar subluxation/dislocation. The examiner reported the presence of a right meniscal tear with frequent episodes of joint pain in the right knee. Range of motion testing showed right knee flexion to 100 degrees and extension to 0 degrees with no objective evidence of painful motion. The examiner noted there was additional limitation in range of motion of the right knee after repetitive-use testing. It was reported that there was functional loss and/or functional impairment of the knee, with contributing factors of less movement than normal and excess fatigability. The diagnoses were right patellofemoral syndrome and right knee meniscal tear. 

IV. Analysis 

The Board finds that the Veteran has met the criteria for a 10 percent evaluation for status post right knee lateral meniscus tear prior to October 2, 2014. The Board observes that the Veteran is rated under Diagnostic Code 5257 providing for, recurrent subluxation or lateral instability. An earlier 2008 VA examination was quiescent for any abnormal findings pertaining to the Veteran's status post right knee lateral meniscus tear. While the subsequent November 2013 VA examination revealed some limitation of motion of the right knee, it was absent for any evidence of subluxation or lateral instability. However, that later examination includes various statements from the Veteran attesting to episodes of right knee pain and discomfort on activity. In addition, the VA examiner confirmed evidence of right knee joint pain associated with the meniscal tear, as well as other elements consistent with functional impairment of the right knee, including limitation of motion after repetitive use, less movement of the right knee than normal and fatigability. 

Here, there is evidence of functional impairment, and additionally it is VA policy to recognize painful motion as warranting at least the minimum compensable rating. 38 C.F.R. § 4.59 (2015). This provision is applicable to any orthopedic disability. See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59. The Veteran has provided competent and credible statements that his right knee is painful on activity, and as mentioned there is objective evidence of functional impairment of the right knee associated with the status post right knee lateral meniscus tear, that is  prior to October 2, 2014. The evidence here does not reveal any medical findings, pathology or impairment that equates to a higher level of disablement for the status post right knee lateral meniscus tear that would equate to a higher 20 percent evaluation under Diagnostic Code 5257 for moderate recurrent subluxation or lateral instability of the right knee. 

Therefore, the Board concludes that the Veteran has pain and resulting functional impairment in his right knee associated with the status post right knee lateral meniscus tear, which warrants an evaluation of 10 percent prior to October 2, 2014. 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1. 


ORDER

An initial 10 percent rating for status post right knee lateral meniscus tear, prior to October 2, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


